DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the 5th clause states “a second direction from the first conductive region toward the second conductive region crossing a first direction from the organic member toward the first member”. The clause is unclear to the Examiner because it does not specifically express which component or layer that is being utilized in a second direction. The Examiner will examine claim 1 accordig to Applicant’s Drawing at Fig. 1A however, Clarification is needed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heismann et al. (US 2004/0113085) hereinafter known as Heismann, and further in view of Mochizuki et al. (US 2011/0017919) hereinafter known as Mochizuki.
With regards to claim 1, Heismann discloses an image detector for detecting electromagnetic radiation (Abstract, Fig. 1-2), comprising:
a first member including a scintillator layer ([0038]; 1, 2);
an organic member including an organic semiconductor layer ([0019]; organic photosensors are arranged on a carrier film 1. [0022] teaches that the carrier film 1 and photodiodes 3 are produced from organic material.); and
a first conductive layer ([0024]; Fig. 2; electrical contacts 7.),
the first conductive layer including a first conductive region and a second conductive region (Fig. 2 shows the electrical contacts at  least three regions corresponding to the photodiodes 3. Additionally, [0021] teaches of a second electrical contact applied to each photodiode 3 for the read-out of all the photodiodes 3.),
Heisman teaches that the organic photodiodes 3 and electrical contacts 7 lie congruently one above the other, so that each organic photodiode 3 is connected to an electrical contact [0024]. The reference further teaches that the carrier film 1 is utilized for its mechanical function as carrier and can additional be used for electrical function as common contact for all the photodiodes 3 [0021].
Heismann does not disclose; 
a second direction from the first conductive region toward the second conductive region crossing a first direction from the organic member toward the first member (see the 112(b) rejection above) and 
a first portion of the organic member being between the first conductive region and the second conductive region in the second direction.
Mochizuki discloses a radiation detection apparatus (Abstract; Fig. 1 and 4). Mochizuki Fig. 1 shows one pixel of the radiation detector having a scintillator layer 112, a TFT 201, an MIS type sensor 202, and a second interlayer insulating layer 205 disposed between the said TFT 201 and MIS type sensor (The Examiner considers the TFT and MIS type sensor as a first and second conductive regions.). Additionally, Fig. 4 displays a TFT 13,14,15 and a PIN type sensor 17,18,19, both the TFT and PIN type sensor (Examiner considers both as conductive regions.) are surrounded by a protective layer 20 and an interlayer insulating layer 16 [0037]. [0043] teaches that the interlayer insulating layer is an organic insulating layer has a light transmitting property, low dielectric and can be utilized to suppress parasitic capacitance. [0043]. 
In view of Mochizuki, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to modify the image detector of Heismann to have an organic member between the first and second conductive regions (which would also encompass the first and second directions). The motivation is to utilize an organic member or layer/s to encompass the conductive regions, e.g. electrodes, metallic layers used for electrical conductivity, pixel, as well as allow light from the scintillator to reach the sensor and signal processing circuitry.

With regards to claim 2, Heismann, in view of Mochizuki, discloses the detector according to claim 1, wherein
the scintillator layer emits light when radiation is incident on the scintillator layer (Heismann; [0036]),
the first member includes a first opposing portion (Heismann; Fig. 2; 5) facing the first conductive region (Heismann; Fig. 2; 3),
an absolute value of a difference between a first refractive index of the first opposing portion for a peak wavelength of the light and a second refractive index of the first portion for the peak wavelength is less than an absolute value of a difference between the first refractive index and a third refractive index of the first conductive layer for the peak wavelength. (The references do not specifically disclose the claim recitation, however, Mochizuki [0047] discloses refractive index values for the organic insulating layer, the ITO which is of the sensor lower electrode and further discloses that a difference in refractive index between component interfaces are small therefore the reflection of the light from the backside can be decreased at each interface. The result would be that the semiconductor layer of the sensor is efficiently irradiated with the light from the backside [0047]. It would have been obvious to one with ordinary skill within the art to utilize specific conductive and  organic members with the necessary refractive indexes, disclosed by the claim, for the purpose of decreasing the reflected light and allowing the light to efficiently irradiate the sensor.)

With regards to claim 3, Heismann, in view of Mochizuki, discloses the detector according to claim 2, wherein
the first refractive index is not less than 1.43 but less than 1.69,
the second refractive index is not less than 1.43 but less than 1.69, and
the third refractive index is not less than 1.69 and not more than 2.8.
(Mochizuki [0047] discloses various ranges of refractive indexes, that falls within the claim recitation ranges, for detector/sensor components. The rejection falls within the same line of reasoning as claim 2.)

With regards to claim 4, Heismann, in view of Mochizuki, discloses the detector according to claim 1, wherein
the first conductive layer includes In, Sn, and oxygen (Heismann; [0021]; indium-doped tin oxide (ITO)).

With regards to claim 5, Heismann, in view of Mochizuki, discloses the detector according to claim 1, wherein
the first conductive layer includes a metal film. (Heismann; [0021])

With regards to claim 6, Heismann, in view of Mochizuki, discloses the detector according to claim 1, wherein
the first portion (Heismann; Fig. 2; 5) contacts the first member (Heismann; [0038]; 1, 2).

With regards to claim 7, Heismann, in view of Mochizuki, discloses the detector according to claim 1, wherein
the scintillator layer includes an organic material.

With regards to claim 15, Heismann, in view of Mochizuki, discloses the detector according to claim 1, wherein
a thickness of the organic member (Heismann; Fig. 2; organic photosensors 3 and carrier film 1.) is greater than a thickness of the first conductive layer (Heismann; Fig. 2; contact 7 ).

With regards to claim 16, Heismann, in view of Mochizuki, discloses the detector according to claim 1,
the first conductive layer includes an opening (Heismann; Fig. 2; contact 7. Fig. 2 shows spaces between the three contacts.),
the opening is between the first conductive region and the second conductive region, (Heismann; Fig. 2; contact 7. Fig. 2 shows spaces between the three contacts.) and
the first portion is filled into the opening (see the rejection of claim 1).

Allowable Subject Matter
Claims 8-14 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 8, the prior art of record fails to disclose or reasonably suggest, the detector according to claim 1, wherein
the first member includes a base body, and
at least a portion of the base is between the organic member and the scintillator layer in the first direction.
Claims 9-10 are objected to due to dependency on claim 8

With regards to claim 11, the prior art of record fails to disclose or reasonably suggest, the detector according to claim 1, wherein
the organic member includes an organic conductive layer, and
at least a portion of the organic conductive layer is between the organic semiconductor layer and the first conductive layer.
Claims 12-14 are objected to due to dependency on claim 11.

With regards to claim 17, the prior art of record fails to disclose or reasonably suggest, the detector according to claim 1, wherein an opening ratio of the first conductive layer is not more than 75%.
With regards to claim 18, the prior art of record fails to disclose or reasonably suggest, the detector according to claim 1, further comprising:
a second conductive layer,
the first conductive layer being between the second conductive layer and the first member in the first direction,
an organic member being between the second conductive layer and the first conductive layer in the first direction.
Claim 19 is objected to due to dependency on claim 18.

With regards to claim 20, the prior art of record fails to disclose or reasonably suggest, the detector according to claim 1, wherein the organic semiconductor layer includes polythiophene and a fullerene derivative.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mochizuki et al. (US 2009/0283689)
Iwakiri et al. (US 2020/0408932)
Nakatsugawa (US 2013/0001425)
Hartmann et al. (US 2016/0327655)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884